Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 9, 1978, and amended on January 11, 1978, convicting him of criminally negligent homicide, assault in the third degree (four counts) and various violations of the Vehicle and Traffic Law, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment not to exceed three years on the criminally negligent homicide count and 10 days on each of the other counts, with all sentences to run concurrently. Judgment, as amended, modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on the conviction for criminally negligent homicide to a definite term of one year, said sentence to be concurrent with the other sentences. As so modified, judgment, as amended, affirmed and the case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.